   Case 2:17-cv-05320-CCC-JAD Document 65-2 Filed 11/02/20 Page 1 of 1 PageID: 566


                                                                              Timothy R. O’Connor
Thomas A. Keenan †*
                                   KEENAN & DORIS LLC                         Erdal Turnacioglu **
                                            ATTORNEYS AT LAW
Ian C. Doris †                                                                Joanne Venino
                                         71 Union Avenue, Suite 105           † Certified by the Supreme Court of
                                                                                 New Jersey as Civil Trial Attorney
E-Mail: toconnor@keenandoris.com        Rutherford, New Jersey 07070           * Also admitted in DC
Our File No. 1005-47                     Telephone (201) 355-8110             ** Also admitted in NY
                                         Facsimile (201) 355-8118



                                                    July 22, 2020

     VIA EMAIL: rtandy@tandylaw.com
     Robert A. Tandy, Esq.
     Law Office of Robert A. Tandy, LLC
     Mack-Cali Corporate Center
     50 Tice Boulevard, Suite 363
     Woodcliff Lake, NJ 07677

             Re:    Witold Baginski v. Borough of Wallington, et als
                    Civil Action No.: 17-cv-05320-JLL-JAD

     Dear Mr. Tandy:

               Please be advised that Defendant Borough of Wallington hereby supplements the
     response to Notice to Produce with the attached Investigation Report, Bates Stamped
     Wallington0619 thru Wallington0641. Defendant reserves the right to use this report at the time
     of trial.

             Thank you for your attention hereto.

                                                          Very truly yours,
                                                          KEENAN & DORIS
                                                          Timothy R. O’Connor
                                                          Timothy O’Connor, Esq.
     TRO:aa
     Enclosure
     C:     Scott Seelagy, Esq. (sseelagy@seelagylaw.com)
            Leonard Seaman, Esq. (les@malagierelaw.com)
